Citation Nr: 1744649	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for elevated cholesterol.

3. Entitlement to service connection for diabetes.

4. Entitlement to an initial rating in excess of 10 percent for herniated disc L-4/L-5.

5. Entitlement to service connection for a left calf disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990, June 1994 to July 1994, January 2005 to November 2005, December 2007 to December 2008, and February 2009 to May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee and Columbia, South Carolina respectively.  The RO in Columbia currently retains jurisdiction.

A personal hearing was conducted between the Veteran and undersigned in April 2016.  A transcript is associated with the record.

The issues of an initial increased rating in excess of 10 percent for herniated disc L-4/L-5 and service connection for a left calf disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diagnosed obstructive sleep apnea had its initial onset in service or is otherwise shown to be etiologically related to service.
2. On April 19, 2016 and September 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issues of entitlement to service connection for elevated cholesterol and diabetes.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for elevated cholesterol and diabetes by the Veteran have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A June 2016 private treatment record from Dr. W.M. denotes a diagnosis of mild to moderate obstructive sleep apnea.  See July 2016 Correspondence.  Element (1) of Shedden has been met.

With respect to Shedden element (2), the Veteran reports that he experienced persistent symptoms of tiredness and snoring during service.  See April 2016 Hearing Transcript.  Lay statements from fellow servicemembers J.M., M.M., and J.B. all attest to observing the Veteran's snoring and other sleep problems in service.  See April 2016 Buddy/Lay Statements.  The Board finds the lay evidence credible and sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's service and his current diagnosis.  In June 2011, a little more than one year after the Veteran separated from service in May 2010, the Veteran underwent a sleep study and was diagnosed with mild to moderate obstructive sleep apnea.  See April 2013 Medical Treatment Record, Government Facility.  In a June 2016 opinion, Dr. W.M. concluded that the Veteran "most certainly" had sleep apnea in service.  See July 2016 Correspondence.  Dr. W.M. based his opinion on his examination of the Veteran in June 2016, the results of the June 2011 sleep study, and the lay evidence provided by the Veteran and others.

Although Dr. W.M. did not review the Veteran's complete claims file, he relied on sufficient data to render an opinion on whether sleep apnea was incurred in service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  There is no competent opinion to the contrary.  Given the short span of time between separation and the diagnosis of sleep apnea, the credible lay evidence attesting to in-service symptomology, and the adequate nexus opinion from Dr. W.M., the Board grants the Veteran the benefit of the doubt and finds that sleep apnea was incurred in service.

High Cholesterol and Diabetes

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2016 and September 2016, the Veteran submitted correspondence indicating his desire to withdraw the pending appeal as to the issues of entitlement to service connection for elevated cholesterol and diabetes.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.


ORDER

Entitlement to service connection for sleep apnea is granted.

The appeal for entitlement to service connection for elevated cholesterol is dismissed.

The appeal for entitlement to service connection for diabetes is dismissed.


REMAND

In the April 2016 hearing, the Veteran stated that his back disability had worsened.  He reported increasing flare-ups, incapacitation, and worsening ranges of motion.  As the Veteran has testified that his symptoms have worsened since his last examination in March 2013, he should be afforded a new VA examination to evaluate the current severity of his back disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Turning to the matter of service connection for a left calf disorder, an October 2013 private treatment record notes a persistent lump of the left lateral calf, and a subsequent sonogram diagnosed a tear of the fascia over the gastrocnemius muscle.  See September 2014 Medical Treatment Record, Non-Government Facility.  The Veteran claims that he injured his left calf during inactive duty for training in July 2007 and continues to experience symptoms of the injury.  See January 2016 Correspondence.  A July 2007 treatment record indicates that the Veteran was seen for a swollen left calf, diagnosed with strain, and released with work/duty limitations.  See June 2014 Medical Treatment Record, Government Facility.

Although there is evidence of a current left calf condition, an in-service injury, and an indication that the condition may be associated with the injury, there is insufficient competent medical evidence to adjudicate the Veteran's claim.  As such, a VA examination should be obtained to determine the etiology of any potential left calf disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination to address the current severity of his back disability.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c) Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

3. Schedule the Veteran for a VA examination, by an appropriate medical specialist regarding his left calf disability.  The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.  The examiner should address the following:

a. Diagnose/identify any disability of the left calf that presently exists or has existed during the appeal period.

b. For any diagnosed disability of the left calf state o whether it is at least as likely as not (50 percent probability or greater) that it had its onset inservice or during a period of active duty or inactive duty for training or is otherwise etiologically related to any injury occurring during such a period, to include the calf strain that occurred in June 2007.



Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Upon completion of the above, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


